CORRECTED ALLOWABILITY NOTICE
This Corrected Notice of Allowability is provided to correct the previously incomplete amendments to claim 1. These amendments were inadvertently omitted from the previous Notice of Allowability.   The corrected amendments also add periods (in place of commas) to the ends of the amendments A-D of claim 13.  
The examiner apologizes for this error.
The remainder of the text below, expect for the corrections noted above, is identical to the previous Notice of Allowability.
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
2.	This action is in response to papers filed 5 March 2022 in which the specification and claims 1-2 and 4-6 were amended, no claims were canceled, and no new claims
were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous rejections are withdrawn in view of the amendments.  

	Drawings
3.	The drawings were received on 5 March 2022.  These drawings are accepted.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Haiyan Liu on 10 March 2022, 14 March 2022, and 16 March 2022.

5.	The application has been amended as follows: 
A.	Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 13-17, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 

B.	Claims 8-12 and 18-20, directed to the invention(s) that do NOT require all the limitations of an allowable product claim, are there NOT been rejoined.  Consequently, claims 8-12 and 18-20 are CANCELLED.

C.	Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 7 October 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

D.	Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
6.	The application has further been amended as follows:

IN THE CLAIMS
IN CLAIM 1
Following the phrase “comprising the nucleic acid sequence” in line 2 of the claim, the phrase ---of SEQ ID No: 11 and sequences sharing at least 95% identity with SEQ ID No: 11, and optionally one or more aptamers--- is inserted.

IN CLAIM 2
	Following the text and punctuation “according to claim 1,” in line 1 of the claim, the phrase “the one or more aptamers being” is deleted and replaced with ---wherein at least one aptamer is---.



IN CLAIM 3
	Following the text and punctuation “according to claim 2,” in line 1 of the claim, the text “the reporter label being” is deleted and replaced with the text ---wherein the reporter label is---.


IN CLAIM 4
A.	Following the text and punctuation “according to claim 1,” in the first line  of the claim, the word “each” is deleted and replaced with the phrase ---further comprising an---.
	B.	Following the text and punctuation “selected from SEQ ID NOs: 9-” in line 2 of the claim, the number “11” is deleted and replaced with the number ---10---.


IN CLAIM 6
Following the text and punctuation “according to claim 1,” in line 1 of the claim, the phrase “each aptamer being” is deleted and replaced with the phrase ---further comprising at least one aptamer---.





IN CLAIM 13
A.	Following the phrase “detecting fentanyl and/or” in line 1 of the claim, the word ---an--- is inserted.
B.	Following the phrase “detecting fentanyl and/or” in line 2 of the claim, the word ---the--- is inserted.
C.	Following the phrase “detection of fentanyl and/or” in line 3 of the claim, the word ---the--- is inserted.
D.	Following the phrase “binding of fentanyl and/or” in line 4 of the claim, the word ---the--- is inserted.
E.	Following the phrase and punctuation “aptamer-based sensor,” in lines 4-5 of the claim, the phrase “the signal being” is deleted and replaced with the phrase ---wherein the signal is---.
F.	Following the phrase “change in absorbance” in line 5 of the claim, the phrase “or fluorescence intensity or” is deleted and replaced with the text and punctuation---, change in fluorescence intensity, or change in---.

IN CLAIM 14 
	Following the text and punctuation “according to claim 13,” in line 1 of the claim, the text “the sample being” is deleted and replaced with the text ---wherein the sample is---.



IN CLAIM 15 
	Following the text “according to claim” in line 1 of the claim, the text “13, the biological sample being” is deleted and replaced with the text ---14, wherein the biological sample is---.

IN CLAIM 16
Following the phrase and punctuation “according to claim 13,” the phrase “the analog being” is deleted and replaced with the phrase –wherein the analog is selected from---.

IN CLAIM 17
	A.	Following the phrase and punctuation “according to claim 13,” the phrase “the aptamer comprising a” is deleted and replaced with the phrase ---further comprising an aptamer comprising the---.
	B.	Following the text and punctuation “selected from SEQ ID NOs: 9-” in line 2 of the claim, the number “11” is deleted and replaced with the number ---10---.

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance:
The claims are drawn to sensors and methods utilizing SE ID No: 11, which is free and clear of the cited prior art.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Claims 1-7 and 13-17 are allowed subject to the examiner’s amendments presented above.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634